[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                          FILED
                                                                             U.S. COURT OF APPEALS
                                               No. 10-14401                    ELEVENTH CIRCUIT
                                                                                   MAY 6, 2011
                                           Non-Argument Calendar
                                                                                    JOHN LEY
                                         ________________________                    CLERK

                                D.C. Docket No. 1:10-cv-00193-ODE

JOSE SANTOS LOREDO MATA,

                                               llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                                   versus

SECRETARY OF DEPARTMENT OF HOMELAND SECURITY,
PAMELA G. HUTCHINGS,
Atlanta Field Office Director, United States Citizenship and
Immigration Services,
U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllll                                      llDefendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                               (May 6, 2011)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Jose Loredo Mata appeals the dismissal of his complaint, brought pursuant to

28 U.S.C. §§ 1331 (federal question statute), 1361 (mandamus); the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701 et seq., and 28 U.S.C. § 2201 (declaratory

relief), for lack of subject matter jurisdiction. On appeal, Mata argues that the district

court erred by holding that it did not have jurisdiction over his action because he is

merely seeking review of whether proper procedures were followed when his lawful

permanent resident (“LPR”) status was rescinded. After thorough review, we affirm.

      We have jurisdiction over appeals from all final orders of the district courts

within our geographic bounds. See 28 U.S.C. § 1291. We review a district court’s

dismissal of a case for lack of subject matter jurisdiction de novo. Sweet Pea Marine,

Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005). “The burden for

establishing federal subject matter jurisdiction rests with the party bringing the

claim.” Id.

      The APA does not independently confer subject matter jurisdiction, including

any implied grant. See Califano v. Sanders, 430 U.S. 99, 107 (1977). Likewise, the

Declaratory Judgment Act “does not, of itself, confer jurisdiction upon the federal

courts; a suit brought under the Act must state some independent source of

jurisdiction, such as the existence of diversity or the presentation of a federal

question.” Borden v. Katzman, 881 F.2d 1035, 1037 (11th Cir. 1989) (citing Skelly

                                            2
Oil Co. v. Phillips Co., 339 U.S. 667 (1950)). The federal question statute, 28 U.S.C.

§ 1331, provides that “[t]he district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. This statute confers jurisdiction on federal courts to review agency

action. Califano, 430 U.S. at 105. However, the APA expressly excepts review of

its provisions where “statutes preclude judicial review.” See 5 U.S.C. § 701(a)(1).

The mandamus statute, 28 U.S.C. § 1361, provides that: “[t]he district courts shall

have original jurisdiction of any action in the nature of mandamus to compel an

officer or employee of the United States or any agency thereof to perform a duty

owed to the plaintiff.” 28 U.S.C. § 1361.

      APA, mandamus, and declaratory jurisdiction are precluded by the

jurisdiction-stripping provisions of the Immigration and Nationality Act (“INA”).

Under the INA, an order of removal may be reviewed only by a court of appeals after

the filing of a petition for review. 8 U.S.C. § 1252(a)(5). Specifically, Section

1252(a)(5) provides that:

      Notwithstanding any other provision of law (statutory or nonstatutory),
      including . . . [28 U.S.C. § 1361] . . . a petition for review filed with an
      appropriate court of appeals in accordance with this section shall be the
      sole and exclusive means for judicial review of an order of removal
      entered or issued under any provision of this chapter.




                                            3
8 U.S.C. § 1252(a)(5). Thus, an order of removal may be reviewed only by a court

of appeals after the filing of a petition for review. Section 1252(b)(9) provides that

“[j]udicial review of all questions of law and fact, including interpretation and

application of constitutional and statutory provisions, arising from any action taken

or proceeding brought to remove an alien from the United States under this

subchapter shall be available only in judicial review of a final order.” 8 U.S.C. §

1252(b)(9). Section (g) provides that “no court shall have jurisdiction to hear any

cause or claim by or on behalf of any alien arising from the decision or action by the

Attorney General to commence proceedings, adjudicate cases, or execute removal

orders against any alien under this chapter.” 8 U.S.C. § 1252(g). Thus, 8 U.S.C. §

1252(b)(9) and (g) provides for judicial review of all issues arising from the proposed

removal of an alien.

      Mata’s claim that the district court erred by dismissing his complaint for lack

of subject-matter jurisdiction is therefore without merit. There is no dispute here that

Mata is subject to a final order of removal. Because 8 U.S.C. § 1252 bars review of

orders of removal in a district court, neither 28 U.S.C. § 1361 (the mandamus statute),

5 U.S.C. §§ 701 et seq. (APA), or 28 U.S.C. § 1331 (the federal question statute)

provided a basis for district court jurisdiction over Mata’s claims.




                                           4
       Mata attempts to evade the bars in 8 U.S.C. § 1252 by characterizing his claim

as a challenge not to his removal, but rather to the INS’s rescission decision.

However, in substance, Mata’s complaint seeks review of his order of removal.

Among the relief sought by Mata in the instant complaint was the stay of his removal

from the United States and the reopening of his removal proceedings. Mata seeks to

litigate the issue of whether he received notice prior to the rescission of his LPR

status, and, accordingly, whether he was appropriately found removable. If a court

found in favor of Mata on this issue, the very essence of the BIA’s decision in the

prior case would be called into question. See 8 C.F.R. § 1.1(p) (providing that LPR

status terminates upon the entry of a final order of removal). In short, to the extent

that Mata wished to challenge his removal, the proper method was not the complaint

he filed in district court.1

       AFFIRMED.


       1
          Mata relies heavily on the Second Circuit case, Sharkey v. Quarantillo, 541 F.3d 75 (2d
Cir. 2008), which held that a district court had jurisdiction to review whether an agency complied
with its non-discretionary duty to adhere to proper rescission procedures prior to rescinding a
grant of LPR status. Id. at 86-87. However, in Sharkey, no removal hearing had been held. See
id. at 75-94. In a subsequent case dealing with the denial of an adjustment of status, the Second
Circuit indicated that a district court’s ability to review an APA challenge was proper, as in
Sharkey, because once again “such a denial [was] unrelated to any removal action or
proceeding.” Ruiz v. Mukasey, 552 F.3d 269, 273-74 n.3 (2d Cir. 2009). Thus, while Mata is
correct that there is a difference between a challenge to a removal proceeding and a challenge
under the APA, the question here is whether 8 U.S.C. § 1252(a)(5), (b)(9), and (g) stripped the
district court of jurisdiction under the mandamus statute and the APA once Mata’s removal
proceeding had been held and he had been found removable.

                                                5